Citation Nr: 0929510	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-23 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 20 percent from 
September 29, 2005 and 40 percent from November 18, 2008 for 
herniation of nucleus pulposus with degenerative disc disease 
and intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to 
December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle Washington, which continued the 20 percent evaluation 
for the lumbar spine disability.  A January 2009 rating 
decision increased the evaluation to 40 percent, effective 
November 18, 2008, and assigned a separate 10 percent rating 
for sensory deficit of the right lower extremity secondary to 
intervertebral disc syndrome.

In April 2009, the Veteran and his spouse testified at a 
Board hearing before the undersigned, sitting in Seattle, 
Washington.  A transcript of the hearing has been added to 
the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  This duty to assist 
includes providing a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  However, where a medical examination does not 
contain sufficient detail to decide the claim on appeal, the 
Board must return the report as inadequate for evaluation 
purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 
C.F.R. § 4.2.


The most recent VA examination for the Veteran's spine 
disability was conducted in November 2008.  The examiner 
noted that the extent of the effect of the Veteran's spine 
condition on the Veteran's usual occupation would require 
thorough review of past medical records in view of presence 
of non-physiologic findings.  He further noted that the 
effect on the Veteran's daily activity is the same.  The 
Veteran is entitled to the thorough review that the November 
2008 examination lacked.  

Also, the Veteran testified at the April 2009 Board hearing 
that he has received VA treatment more recently than the May 
2007 records in the claims file indicate.  Consequently, all 
VA treatment records should be associated with the claims 
file before scheduling the VA examination.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment 
records from May 2007 to the present and 
associate with the claims file.

2.  Schedule the Veteran for an 
examination to determine the nature and 
severity of his spine disability.  The 
claims folder must be made available for 
the examiner to review.  All indicated 
studies should be performed, and all 
findings should be reported in detail.

3.  Readjudicate the issue on appeal in 
light of all of the evidence of record.  
If the benefit is not granted, furnish the 
Veteran and his representative with a 
supplemental statement of the case and 
afford an opportunity to respond before 
returning the record to the Board for 
future review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




